Citation Nr: 0428861	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  97-15 982	)	DATE
	)
y	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for limitation of 
motion of the cervical spine.

5.  Entitlement to service connection for loss of visual 
acuity (claimed as blurred vision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating determination 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record demonstrates that although numerous 
steps have been taken by the RO to comply with the Board's 
December 2000 remand, there has not been a letter sent by the 
RO with regard to the VCAA of 2000, which would substantially 
comply with the requirements of Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that in its previous December 2000 
remand, the Board requested that the RO prepare a summary of 
the veteran's alleged stressors and send a copy of this 
summary, a copy of the veteran's DD 214, and all associated 
documents to USASCRUR.  USASCRUR was then requested to 
provide any additional information that might corroborate the 
veteran's alleged stressors, to include the unit history of 
the unit that the veteran was assigned to while in Vietnam.  

While USASCRUR did indicate that the veteran's stressors were 
not verifiable, it did not provide the unit history of the 
unit that the veteran was attached to, as was requested in 
the December 2000 remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  A VCAA letter in 
compliance with all laws, regulations, 
and court precedents must be sent.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for head trauma, including headaches; 
tinnitus; PTSD; cervical spine problems; 
and visual acuity problems.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should send copies of the 
veteran's DD214 and service personnel 
records to USASCRUR.  Following receipt 
of this information, USASCRUR should 
provide copies of unit histories for the 
units that the veteran was attached to 
while in Vietnam.  The unit histories 
should be associated with the claims 
file.  

4.  If any of the veteran's stressors are 
corroborated by any information obtained, 
the RO should identify the confirmed 
stressors and arrange for a VA 
examination of the veteran in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) including PTSD which may be 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  The claims file 
must be made available to the examiner.  

5.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  


If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




